DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The response filed on 3/12/21 to the restriction requirement of 1/12/21 has been received.  Applicant has elected the following species: SEQ ID NO:291. Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  
The elected species is free of the prior art. The following species has been rejoined: Genbank Accession number BC020493 (NCBI, NLM, July 2006).
Claims 89-110 are pending.
Claim 110 has been amended by Applicant.
Claims 94-95 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 89-93 and 96-110 are currently under consideration.

Information Disclosure Statement
Cite Nos. 10, 25, 34, 36, and 39 of the information disclosure statement filed 6/12/19 and Cite No. 1 of the information disclosure statement filed 12/17/20 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cite Nos. fail to list dates.  Applicant is advised that the date of any re-submission of any item of information contained in 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89-93 and 96-110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 89-93 and 96-110 are rejected because claim 89 recites “A method of detecting a mutated calreticulin allele, the method comprising detecting or having detected the presence of a mutated calreticulin allele in a sample….” The preamble of claim 89 requires “detecting a mutated calreticulin allele”; however, the body of the claim recites “comprising detecting or having detected” the presence of a mutated calreticulin allele. The metes-and-bounds of the claims are unclear because it is unclear how a claim that requires detecting a mutated allele 
In particular regards to claims 90-93, 97, 99, 101, 105, and 107, it is noted the claims passively recite steps (“…is detected by…”’; “…is amplified by…”; “…is performed by…”; “…is determined by…”) that are not required to be performed by one performing the claimed method.
In an effort to expedite prosecution, it is noted this rejection could be obviated by amending claim 89 as follows: “A method of detecting of a mutated calreticulin allele, the method comprising detecting  the presence of a mutated calreticulin allele in a sample…”). 
It is further suggested not to amend the claims by adding “or having detected” to the preamble of claim 89 because claims with a recited embodiment of only requiring “having” an allele detected could result in a rejection of 35 U.S.C. 101 because “having” an allele detected would not fall into at least one of the four categories of patentable eligible subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 89-93, 96-101, and 103-108 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genbank Accession number BC020493 (NCBI, NLM, July 2006).

In regards to claim 103, the examiner takes the position that the Genbank Accession number BC020493 “is derived from” genomic DNA.
In particular regards to claims 90-93, 97, 99, 101, 105, and 107, the claims passively recite steps (“…is detected by…”’; “…is amplified by…”; “…is performed by…”; “…is determined by…”) that are not required to be performed by one performing the claimed method.
Comparison of the Genbank Accession number BC020493 sequence and instant SEQ ID NO:435:
BC020493
LOCUS       BC020493                1940 bp    mRNA    linear   PRI 15-JUL-2006
DEFINITION  Homo sapiens calreticulin, mRNA (cDNA clone MGC:10100
            IMAGE:3898550), complete cds.
ACCESSION   BC020493
VERSION     BC020493.1
KEYWORDS    MGC.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 1940)
  AUTHORS   Strausberg,R.L., Feingold,E.A., Grouse,L.H., Derge,J.G.,
            Klausner,R.D., Collins,F.S., Wagner,L., Shenmen,C.M., Schuler,G.D.,
            Altschul,S.F., Zeeberg,B., Buetow,K.H., Schaefer,C.F., Bhat,N.K.,
            Hopkins,R.F., Jordan,H., Moore,T., Max,S.I., Wang,J., Hsieh,F.,
            Diatchenko,L., Marusina,K., Farmer,A.A., Rubin,G.M., Hong,L.,
            Stapleton,M., Soares,M.B., Bonaldo,M.F., Casavant,T.L.,
            Scheetz,T.E., Brownstein,M.J., Usdin,T.B., Toshiyuki,S.,
            Carninci,P., Prange,C., Raha,S.S., Loquellano,N.A., Peters,G.J.,

            McKernan,K.J., Malek,J.A., Gunaratne,P.H., Richards,S.,
            Worley,K.C., Hale,S., Garcia,A.M., Gay,L.J., Hulyk,S.W.,
            Villalon,D.K., Muzny,D.M., Sodergren,E.J., Lu,X., Gibbs,R.A.,
            Fahey,J., Helton,E., Ketteman,M., Madan,A., Rodrigues,S.,
            Sanchez,A., Whiting,M., Madan,A., Young,A.C., Shevchenko,Y.,
            Bouffard,G.G., Blakesley,R.W., Touchman,J.W., Green,E.D.,
            Dickson,M.C., Rodriguez,A.C., Grimwood,J., Schmutz,J., Myers,R.M.,
            Butterfield,Y.S., Krzywinski,M.I., Skalska,U., Smailus,D.E.,
            Schnerch,A., Schein,J.E., Jones,S.J. and Marra,M.A.
  CONSRTM   Mammalian Gene Collection Program Team
  TITLE     Generation and initial analysis of more than 15,000 full-length
            human and mouse cDNA sequences
  JOURNAL   Proc. Natl. Acad. Sci. U.S.A. 99 (26), 16899-16903 (2002)
   PUBMED   12477932
REFERENCE   2  (bases 1 to 1940)
  CONSRTM   NIH MGC Project
  TITLE     Direct Submission
  JOURNAL   Submitted (03-JAN-2002) National Institutes of Health, Mammalian
            Gene Collection (MGC), Bethesda, MD 20892-2590, USA
  REMARK    NIH-MGC Project URL: http://mgc.nci.nih.gov
COMMENT     Contact: MGC help desk
            Email: cgapbs-r@mail.nih.gov
            Tissue Procurement: ATCC
            cDNA Library Preparation: Life Technologies, Inc.
            cDNA Library Arrayed by: The I.M.A.G.E. Consortium (LLNL)
            DNA Sequencing by: Sequencing Group at the Stanford Human Genome
            Center, Stanford University School of Medicine, Stanford, CA  94305
            Web site:       http://www-shgc.stanford.edu
            Contact:  (Dickson, Mark) mcd@paxil.stanford.edu
            Dickson, M., Schmutz, J., Grimwood, J., Rodriquez, A., and Myers,
            R. M.
            
            Clone distribution: MGC clone distribution information can be found
            through the I.M.A.G.E. Consortium/LLNL at: http://image.llnl.gov
            Series: IRAK Plate: 14 Row: k Column: 15
            This clone was selected for full length sequencing because it
            passed the following selection criteria: Hexamer frequency ORF
            analysis.
FEATURES             Location/Qualifiers
     source          1..1940
                     /organism="Homo sapiens"
                     /mol_type="mRNA"
                     /db_xref="taxon:9606"
                     /clone="MGC:10100 IMAGE:3898550"
                     /tissue_type="Pancreas, epithelioid carcinoma"
                     /clone_lib="NIH_MGC_70"
                     /lab_host="DH10B"
                     /note="Vector: pCMV-SPORT6"
     gene            1..1940
                     /gene="CALR"
                     /gene_synonym="cC1qR"
                     /gene_synonym="RO"
                     /gene_synonym="SSA"

                     /db_xref="HGNC:HGNC:1455"
                     /db_xref="MIM:109091"
     CDS             63..1316
                     /gene="CALR"
                     /gene_synonym="cC1qR"
                     /gene_synonym="RO"
                     /gene_synonym="SSA"
                     /codon_start=1
                     /product="calreticulin"
                     /protein_id="AAH20493.1"
                     /db_xref="GeneID:811"
                     /db_xref="HGNC:HGNC:1455"
                     /db_xref="MIM:109091"
                     /translation="MLLSVPLLLGLLGLAVAEPAVYFKEQFLDGDGWTSRWIESKHKS
                     DFGKFVLSSGKFYGDEEKDKGLQTSQDARFYALSASFEPFSNKGQTLVVQFTVKHEQN
                     IDCGGGYVKLFPNSLDQTDMHGDSEYNIMFGPDICGPGTKKVHVIFNYKGKNVLINKD
                     IRCKDDEFTHLYTLIVRPDNTYEVKIDNSQVESGSLEDDWDFLPPKKIKDPDASKPED
                     WDERAKIDDPTDSKPEDWDKPEHIPDPDAKKPEDWDEEMDGEWEPPVIQNPEYKGEWK
                     PRQIDNPDYKGTWIHPEIDNPEYSPDPSIYAYDNFGVLGLDLWQVKSGTIFDNFLITN
                     DEAYAEEFGNETWGVTKAAEKQMKDKQDEEQRLKEEEEDKKRKEEEEAEDKEDDEDKD
                     EDEEDEEDKEEDEEEDVPGQAKDEL"

  Query Match             98.3%;  Score 764.4;  DB 135;  Length 1940;
  Best Local Similarity   99.7%;  
  Matches  776;  Conservative    0;  Mismatches    1;  Indels    1;  Gaps    1;

Qy          1 GCAGCAGAGAAACAAATGAAGGACAAACAGGACGAGGAGCAGAGGCTTAAGGAGGAGGAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1116 GCAGCAGAGAAACAAATGAAGGACAAACAGGACGAGGAGCAGAGGCTTAAGGAGGAGGAA 1175

Qy         61 GAAGACAAGAAACGCAAAGAGGAGGAGGAGGCAGAGGACAAGGAGGATGATGAGGACAAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1176 GAAGACAAGAAACGCAAAGAGGAGGAGGAGGCAGAGGACAAGGAGGATGATGAGGACAAA 1235

Qy        121 GATGAGGATGAGGAGGATGAGGAGGACAAGGAGGAAGATGAGGAGGAAGATGTCCCCGGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1236 GATGAGGATGAGGAGGATGAGGAGGACAAGGAGGAAGATGAGGAGGAAGATGTCCCCGGC 1295

Qy        181 CAGGCCAAGGACGAGCTGTAGAGAGGCCTGCCTCCAGGGCTGGACTGAGGCCTGAGCGCT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1296 CAGGCCAAGGACGAGCTGTAGAGAGGCCTGCCTCCAGGGCTGGACTGAGGCCTGAGCGCT 1355

Qy        241 CCTGCCGCAGAGCTGGCCGCGCCAAATAATGTCTCTGTGAGACTCGAGAACTTTCATTTT 300
              |||||||||||||| |||||||||||||||||||||||||||||||||||||||||||||
Db       1356 CCTGCCGCAGAGCTTGCCGCGCCAAATAATGTCTCTGTGAGACTCGAGAACTTTCATTTT 1415

Qy        301 TTTCCAGGCTGGTTCGGATTTGGGGTGGATTTTGGTTTTGTTCCCCTCCTCCACTCTCCC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1416 TTTCCAGGCTGGTTCGGATTTGGGGTGGATTTTGGTTTTGTTCCCCTCCTCCACTCTCCC 1475

Qy        361 CCACCCCCTCCCCGCCCTTTTTTTTTTTTTTTTTTAAACTGGTATTTTATCTTTGATTCT 420
              ||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||||
Db       1476 CCACCCCCTCCCCGCCC-TTTTTTTTTTTTTTTTTAAACTGGTATTTTATCTTTGATTCT 1534

Qy        421 CCTTCAGCCCTCACCCCTGGTTCTCATCTTTCTTGATCAACATCTTTTCTTGCCTCTGTC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1535 CCTTCAGCCCTCACCCCTGGTTCTCATCTTTCTTGATCAACATCTTTTCTTGCCTCTGTC 1594

Qy        481 CCCTTCTCTCATCTCTTAGCTCCCCTCCAACCTGGGGGGCAGTGGTGTGGAGAAGCCACA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1595 CCCTTCTCTCATCTCTTAGCTCCCCTCCAACCTGGGGGGCAGTGGTGTGGAGAAGCCACA 1654

Qy        541 GGCCTGAGATTTCATCTGCTCTCCTTCCTGGAGCCCAGAGGAGGGCAGCAGAAGGGGGTG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1655 GGCCTGAGATTTCATCTGCTCTCCTTCCTGGAGCCCAGAGGAGGGCAGCAGAAGGGGGTG 1714

Qy        601 GTGTCTCCAACCCCCCAGCACTGAGGAAGAACGGGGCTCTTCTCATTTCACCCCTCCCTT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1715 GTGTCTCCAACCCCCCAGCACTGAGGAAGAACGGGGCTCTTCTCATTTCACCCCTCCCTT 1774

Qy        661 TCTCCCCTGCCCCCAGGACTGGGCCACTTCTGGGTGGGGCAGTGGGTCCCAGATTGGCTC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1775 TCTCCCCTGCCCCCAGGACTGGGCCACTTCTGGGTGGGGCAGTGGGTCCCAGATTGGCTC 1834

Qy        721 ACACTGAGAATGTAAGAACTACAAACAAAATTTCTATTAAATTAAATTTTGTGTCTCC 778
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1835 ACACTGAGAATGTAAGAACTACAAACAAAATTTCTATTAAATTAAATTTTGTGTCTCC 1892


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 89-93 and 96-110 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 89-93 and 96-110 are directed to a natural phenomenon because the claims recite an abstract idea and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The abstract idea is “having” a sequence detected (an example or organizing human activity).  The “natural phenomenon” is: mutations are naturally present in calreticulin exon 9 nucleic acids. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of sequencing calreticulin in a sample (as taught by Nabi et al (Am J Med Genet B Neuropsychiatr Genet, 2010, 153(b): 706-709; 6/12/19 IDS); Lee et al (Blood Cells, Molecules, and Diseases, 2002, 29(3): 471-487; 6/12/19 IDS)) that happens to have a mutation in Exon 9 would conventionally and routinely perform such steps. Further, the specification discloses methods for mutational analysis are “routinely employed” in the art (page 69, in particular). Here, the claims do not contain any significant additional  Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”). It is further noted the interim Guidance is consistent with the Federal Circuit’s panel decision in Sequenom (see the July 14, 2016 memorandum: Recent Subject Matter Eligibility Rulings (Rapid Litigation Management v. CellzDirect and Sequenom v. Ariosa)).

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 89-93 and 96-110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9371570. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to species of the instant claims.

Claims 89-93 and 96-110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10344335. Although the claims at the patented claims are directed to species of the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642